DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-19 and 26-30  in the reply filed on 07/13/2022 is acknowledged. Claims 20-25 are cancelled by the applicant. 

Allowable Subject Matter
Claims 1-19, 26-30 are allowed.
With respect to claim 1, he prior art made of record does not disclose or suggest either alone or in combination “…..the body region having a depth that is less than a thickness of the polysilicon……(k) wherein the source side hybrid contact mitigates punch through of the shallow self-aligned body region, thereby enabling higher operating voltage and reduced channel length; and (1) wherein the source side hybrid contact suppresses triggering of a parasitic bipolar, thereby enhancing at least one of (i) electrostatic discharge (ESD) robustness and (ii) safe operating area” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Yamada et al. (US 2019/0237457 A1) teaches,  A power transistor structure (Figs. 2-3), comprising:(a) a substrate (1) , of a first dopant polarity ; (b) a drift region (3) , of a second dopant polarity ; (c) a gate structure (9) extending over a portion of the drift region, the gate structure having a source side and a drain side, wherein the gate structure includes a polysilicon (para [0058]) on a gate oxide (8, para [0035]); (d) a drain region (7) on or within the drift region; (e) a shallow body region, of a first dopant polarity (2 & 5 of N type, [0031])), on the source side of the gate structure (Fig. 3), …, and the shallow body region being self-aligned to, and extending under, the gate structure (Fig. 3) (f) a source region (region containing 4 & 5, [0032]) on or within the shallow self-aligned body region; (g) a hybrid contact implant, of the second dopant polarity (p type implant of 4), in the source region (para [0028]), the hybrid contact implant being aligned to the gate structure (Fig. 3); (h) a channel region, beneath the gate structure, whose length is defined by the distance the shallow self-aligned body region extends laterally beneath the gate structure (obvious channel region formed in the body region under the gate 9); (i) a respective metal contact on or within each of the source region, ……, and the drain region (electrodes 11 & 12 respectively); (j) wherein the hybrid contact implant and the metal contact  that is on or within the source region combine to form a hybrid contact (4) that defines first, second, and third electrical junctions, wherein the first electrical junction (between 11 and 5) is a Schottky junction (para [0032]) formed vertically between the source metal contact and the shallow self-aligned body region, wherein the second electrical junction (between 11and  4) is an ohmic junction (para [0032]) formed laterally between the source metal contact and the hybrid contact implant, and wherein the third electrical junction is a rectifying PN junction between the hybrid contact implant and the channel region (PN junction between  4 and  2);
 But Yamada fails to teach, the gate insulating film 8 is an oxide, the source and drain contact 11 & 12 are made of metal, a gate metal contact on or within the gate and the body region having a depth that is less than a thickness of the polysilicon and  (k) wherein the source side hybrid contact mitigates punch through of the shallow self- aligned body region, thereby enabling higher operating voltage and reduced channel length; and (1) wherein the source side hybrid contact suppresses triggering of a parasitic bipolar, thereby enhancing at least one of (i) electrostatic discharge (ESD) robustness and (ii) safe operating area.
Although it would have been obvious to form a gate metal contact to the gate structure , in order to connect the gate structure to outside, according to Wang (US 2018/0286857 A1 , para [0039]) and obvious to form the gate insulating film 8 with silicon oxide as widely known in art (as evidenced by Komatsu et al (US 2019/0288063 A1), para [0031]), the combination still fail to disclose, the body region having a depth that is less than a thickness of the polysilicon, and  (k) wherein the source side hybrid contact mitigates punch through of the shallow self- aligned body region, thereby enabling higher operating voltage and reduced channel length; and (1) wherein the source side hybrid contact suppresses triggering of a parasitic bipolar, thereby enhancing at least one of (i) electrostatic discharge (ESD) robustness and (ii) safe operating area.
Other cited arts, alone or in combination, also fails to cure deficiencies of the combination with Yamada.
With respect to claim 26, the prior art made of record does not disclose or suggest either alone or in combination “…at least two fingers (gates)…a pair of drain region ……the body region having a depth that is less than a thickness of the polysilicon…..a pair of channel regions…..” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
YAO et al. (US 2021/0118987 A1) teaches, A power transistor structure (Fig. 1)……, comprising:(a) a substrate (101) , of a first dopant polarity (p type para [0052]); (b) a drift region, of a second dopant polarity (n type 110, para [0058]; (c) first …..gate structures (143, para [0054]), each extending over a respective portion of the drift region, each gate structure having a source side  and a drain side (Fig. 1) , wherein each gate structure includes a polysilicon (para [0054]) on a gate oxide (144, para [0054]); (d) a …..drain regions (132, para [0057]) on or within the drift region; (e) a shallow body region, of a first dopant polarity (P type 153, para [0053]) , on the source side of the respective gate structures, ……. and the shallow body region being self-aligned to, and extending under, the gate structure (Fig. 1, para [0023]) ; (f) a source region (155, para [0053]) on or within the shallow self-aligned body region; (g) a body tap, of the first dopant polarity (p type 152, para [0053]) ,diffused into the shallow self-aligned body region and abutting the source region); (h) a retrograde body well, of the first dopant polarity (P type RESURF 120, para [0049]), disposed beneath, and noncontiguous with, the shallow self-aligned body region (Fig. 1), and wherein the retrograde body well improves the electric field profile of the shallow self-aligned body region (para [0063], 120 results in lower On-resistance Rsp  and higher breakdown voltage BVDss obviously improving overall field profile affecting the body); (i) ……channel regions, each beneath a respective gate structure, each of whose length is defined by the distance the shallow self-aligned body region extends laterally beneath the respective gate structure (channel region formed under gate 143 in the body 153, para [0038]); (j) a respective metal contact on or within each of the source region, the gate structures, and the drain regions (151, 141 & 131),  
But YAO fails to teach, at least two fingers (gates), a second gate structure, a pair of drain regions, the body region having a depth that is less than a thickness of the polysilicon, a pair of channel region  and (k) a source/body contact adapted to connect the metal contact on or within the source region to a first metal interconnect layer, the source/body contact having a length; (1) wherein the retrograde body well manipulates high electric fields at least one corner of the shallow self-aligned body region, thereby enhancing leakage current and breakdown voltage without impacting the respective channel region.
Although It would have been obvious to form an interconnect structure to source/body contact, according to YANG (US 2018/0261495 A1)(para [0032]) (which generally teaches an interconnect maybe connected to the  source and body contacts), in order to connect transistor with outside components, and obvious to form the terminals 151/141/131 with metal, according to SHIN (US 2021/0028166 A1, para [0087]), the combination still fails to teach, at least two fingers (gates), a second gate structure, a pair of drain regions, the body region having a depth that is less than a thickness of the polysilicon , a pair of channel regions and  (1) wherein the retrograde body well manipulates high electric fields at least one corner of the shallow self-aligned body region, thereby enhancing leakage current and breakdown voltage without impacting the respective channel region.
Other cited arts, alone or in combination, fail to cure deficiencies of the combination with YAO.
The following is an examiner’s statement of reasons for allowance:
Claims 2-19 are allowed being dependent on claim 1.
Claims 27-30 are allowed being dependent on claim 26.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813          

/SHAHED AHMED/Primary Examiner, Art Unit 2813